Citation Nr: 1342482	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 31, 2007, and as 70 percent disabling as of that date.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in September 2007 and March 2009.  

The September 2007 rating decision continued a 50 percent evaluation for PTSD that had been effectuated in an October 2005 rating decision (following an August 2005 Board decision).  The Veteran filed a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued in April 2008, which assigned a 70 percent rating effective May 31, 2007.  The Board notes that although no substantive appeal was filed, a May 2008 letter sent by the RO in conjunction with the Veteran's claim for entitlement to TDIU noted that the issue of entitlement to an increased rating for PTSD was under appeal.  Inasmuch as the RO took actions to indicate to the Veteran that the issue was on appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The March 2009 rating decision denied the claim for entitlement to a TDIU.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A transcript is of record.  The claims were subsequently remanded by the Board in April 2011 for additional development.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in April 2011 in pertinent part for VA to obtain VA treatment records dating from November 2008 to the present.  Review of the claims folder reveals that treatment records from the Little Rock VA Medical Center (VAMC) dated from December 2009 were obtained in April 2011.  A handwritten note indicates that these records comprise records available from November 2008 to the present.  As an entire year of treatment is missing, and the Board cannot ascertain from the record whether VA requested records going back to November 2008, fundamental fairness to the Veteran requires that the claims be remanded in order to determine whether there are any outstanding treatment records from the Little Rock VAMC dated between November 2008 and December 2009.

The Veteran's estranged wife reported in a June 2012 statement that the Veteran had been hospitalized in the mental health ward at the Little Rock VAMC on three occasions since May 2011.  As the most recent record of treatment from this facility is dated in May 2011, remand is required to obtain more current treatment records.  

The Veteran's claim for increased rating for PTSD was received on December 7, 2005.  VA treatment records dated from April 2005 were thereafter associated with the claims folder.  On remand, any records dated between December 2004 and April 2005 must be obtained.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued).

Given the Veteran's estranged wife's report that the Veteran has been hospitalized on three occasions since May 2011, which is when he was last examined, a more contemporaneous VA examination should be scheduled.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Little Rock VAMC dated between December 2004 and April 2005; between November 2008 and December 2009; and dated since May 2011.  If any records from the requested dates cannot be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  After the above development has been completed to the extent possible, the Veteran should again be afforded an appropriate VA examination to evaluate the nature and severity of his service-connected PTSD.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


